          Case 3:20-cv-08182-EMC Document 37 Filed 04/19/21 Page 1 of 2




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Boulevard, Suite 940
   Walnut Creek, CA 94596
 3 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 4 E-Mail: ltfisher@bursor.com
 5 Attorneys for Plaintiff
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10 PETER URBAN, individually and on             Case No. 3:20-cv-08182-EMC
   behalf of all others similarly situated,
11

12                           Plaintiff,         NOTICE OF VOLUNTARY DISMISSAL
                                                WITH PREJUDICE
13          v.

14 KEYBANK,
15                           Defendant.
16
17
18

19
20
21
22
23
24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
     CASE NO. 3:20-CV-08182-EMC
          Case 3:20-cv-08182-EMC Document 37 Filed 04/19/21 Page 2 of 2




 1         NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
 2 41(a)(1)(A)(i), Plaintiff Peter Urban hereby dismisses with prejudice all claims against Defendant
 3 KeyBank.
 4
 5 Dated: April 16, 2021                        Respectfully submitted,
 6                                              BURSOR & FISHER, P.A.
 7
                                                By:          /s/ L. Timothy Fisher
 8                                                               L. Timothy Fisher

 9                                              L. Timothy Fisher (State Bar No. 191626)
                                                1990 North California Boulevard, Suite 940
10                                              Walnut Creek, CA 94596
                                                Telephone: (925) 300-4455
11                                              Facsimile: (925) 407-2700
                                                E-Mail: ltfisher@bursor.com
12
                                                Attorneys for Plaintiff
13
                                                               ISTRIC
                                                          TES D      TC
14                                                      TA


                                                                                 O
                                                   S




                                                                                  U
                                                  ED




15

                                                                                   RT
                                                                      TED
                                              UNIT




16                                                              GRAN
17                                                                                      R NIA
                                                                              hen
                                                                       rd M. C
                                              NO




18                                                                  dwa
                                                            Judge E
                                                                                        FO
                                               RT




19
                                                                                    LI




                                                       ER
                                                  H




                                                                                 A




                                                            N                       C
20                                                                            F
                                                                D IS T IC T O
                                                                      R
21
22
23
24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                               1
     CASE NO. 3:20-CV-08182-EMC
